DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
the “one tab” is not structurally disclosed in the body of the claim, and therefore, there is no structural relationship between the “one tab”, the alignment indicator, the nasal portion and the mouth cushion;
the “one marking” is not structurally disclosed in the body of the claim
the “alignment indicator” is not structurally disclosed in the body of the claim, and therefore, there is no structural relationship between the “alignment indicator”, the “one marking”, the “one tab”, the nasal portion, and the mouth cushion.
In summary, the “one tab”, “one marking”, and “alignment indicator” must be structurally defined in the body of the claim in order for the wherein statement to properly provide the functional relationship(s) between the terms in question, and moreover, the already structurally defined “nasal portion” and “mouth cushion”.
Allowable Subject Matter
In relation to section 102 and 103, claims 21-30 are allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner has been unable to locate prior art that discloses or suggests, in combination, a mouth cushion connected to the frame, the mouth cushion being configured to sealingly engage around an exterior of the patient's mouth in use, and the mouth cushion including: an aperture configured to receive the patient’s mouth in use; a side wall surrounding the aperture; and a support structure formed on the side wall, the support structure including an opening and at least one alignment indicator; and a nasal portion including two nasal pillows, each of the nasal pillows being configured to sealingly engage a corresponding one of the patient’s nares in use, the nasal portion being configured to be removably attached to the support structure, and the nasal portion including at least one tab or at least one marking configured to align with the at least one alignment indicator when the nasal portion is removably attached to the mouth cushion to indicate proper assembly; and a headgear assembly configured to hold the mouth cushion and the nasal portion in a sealing position on the patient’s face during use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783